DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claims 1-16, 19, and 20 (renumbered as 1-18) are allowed.
The following is an examiner’s statement of reasons for allowance:
The prior art discloses systems and methods for issuing and tracking, for a plurality of epochs, a number of outstanding memory transactions and, further, the management of barrier termination elements to signal the absence of outstanding memory transactions for an epoch preceding a barrier point (see, e.g., SHERLOCK and CONDIT), but fails to teach all of the limitations of the instant claims. Additionally, the applicant’s arguments with respect to the subject matter of previously presented Claim 14 (see, e.g., REMARKS:p8:16-24) are found to be persuasive. Therefore, the primary reason for the allowance of the claims in this case, is the inclusion of the specific epoch management elements  in which in response to the barrier point signal, the epoch changing circuitry is configured to prevent the current epoch being changed to the next epoch, when there is still at least one outstanding memory access transaction associated with the next epoch, or the next epoch is one of said one or more epochs for an earlier barrier termination command which has not yet been signalled as completed, or in which, in response to issuing a memory access transaction specifying a given epoch identifier, the transaction handling circuitry is configured to receive a transaction at least one of the identified limitations as now included in all the independent claims, in combination with the other elements recited, which is not found or fairly obviated by the prior art of record. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Gary W Cygiel whose telephone number is (571)270-1170. The examiner can normally be reached Monday - Thursday 11am-3pm PST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Arpan P Savla can be reached on (571) 272-1077. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






/Gary W. Cygiel/Primary Examiner, Art Unit 2137